Citation Nr: 0517215	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-10 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac abnormality, to include paroxysmal atrial 
fibrillation and sinus bradycardia.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to February 
1946 and November 1947 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an October 1973 decision, the Board denied service 
connection for cardiovascular disease. 

3.  Evidence received subsequent to the October 1973 Board 
decision is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that in connection with the evidence previously assembled is 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of a 
cardiac abnormality.  

4.  The evidence shows that electrocardiograms revealed 
several cardiac abnormalities during and after service but 
the veteran has not been diagnosed with an organic heart 
disease in connection with these findings.  


CONCLUSION OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a cardiac abnormality is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Cardiac abnormality, to include paroxysmal atrial 
fibrillation and sinus bradycardia was not incurred in or 
aggravated by active service.  38 U.S.C.A.        §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the March 2002 
rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and therefore reopened the previously disallowed claim for 
service connection for cardiovascular disease.  The Board 
notes that in Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  


I.	Veterans Claims Assistance Act of 2000- New and Material 
Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of the information and evidence necessary to reopen his 
previously disallowed claim of entitlement to service 
connection for cardiovascular disease as well as what the 
evidence must show to establish entitlement to service-
connected compensation benefits. 

The Board acknowledges that the August 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to reopen and substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2002 rating decision, July 2002 Statement of the Case (SOC) 
issued by a Decision Review Officer, January 2003 
Supplemental Statement of the Case (SSOC), and December 2004 
SSOC, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The July 2002 SOC 
and December 2004 SSOC, provided the veteran with notice of 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


II.        Legal Criteria- New and Material Evidence

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for a cardiac abnormality 
was initiated in July 2001.  Thus, the old definition of 
"new and material evidence" is applicable to his claim.  

III.	Analysis- New and Material Evidence

A review of the claims file reveals that the veteran's 
original claim for service connection of cardiovascular 
disease was denied by the RO in an August 1973 rating 
decision.  The basis for the denial was that the evidence 
failed to show that in-service findings of an abnormal 
electrocardiogram (ECG), incomplete right bundle branch 
block, and right-sided interventricular conduction defect, 
were evidence of the existence of a cardiac disease process.  
The RO noted that at times the findings were considered to be 
a congenital disorder.  The veteran perfected an appeal of 
the decision to the Board.  In an October 1973 decision, the 
Board denied service connection for cardiovascular disease.  
The bases for the denial were the following:  (1) the 
transient arrhythmias and other abnormal electrocardiographic 
findings noted on various occasions during service were not 
manifestations of a chronic cardiovascular disease; (2) the 
evidentiary record did not show that the veteran had a 
hypertensive disease entity, as distinguished from merely 
labile or intermittent elevation of blood pressure; and (3) 
no cardiovascular disease was manifested on post-service VA 
examinations.  The October 1973 Board decision was the last 
final denial.  In determining whether new and material 
evidence has been submitted, the Board must review all of the 
evidence submitted since the last final disallowance of the 
claim.

Evidence associated with the claims file prior to the Board's 
last final denial in October 1973 follows.  

The service medical records show that the veteran underwent 
an ECG in April 1960, which was normal according to the 
interpreter.  An April 1961 record noted that an ECG revealed 
QRS complexes that showed a pattern of a right bundle branch 
block.  The interpreter concluded that the ECG was within 
normal limits.  The veteran was examined in July 1961 in 
connection with complaints of dyspnea and an incomplete right 
bundle branch block revealed on an ECG.  The service examiner 
noted that the veteran's chest was clear and that his heart 
had a normal sinus rhythm at 72 with no murmurs.  The service 
examiner indicated that the veteran had good heart sounds, 
his heart was not clinically enlarged, and his fundi were 
benign.  The service examiner provided an impression of 
incomplete right bundle branch block by ECG.  A subsequent 
ECG in April 1962 also revealed an incomplete right bundle 
branch block.  An April 1963 record showed that the 
interpreter noted that the ECG was within normal limits.  An 
April 1964 record noted that an ECG revealed sinus 
bradycardia and infrequent premature auricular beats.  ECGs 
conducted in July, October, and November 1964 were 
interpreted as within normal limits.  A December 1965 record 
showed that the interpreter noted that the ECG revealed sinus 
arrhythmia and was otherwise normal.  ECGs conducted in 
February 1965, April 1967, May 1969, and March 1970 were 
interpreted as within normal limits.  An April 1968 record 
noted that an ECG revealed sinus bradycardia.  The 
interpreter indicated that the ECG was normal.  An April 1971 
record noted that an ECG was within normal limits with the 
exception of a right-sided intraventricular conduction 
defect.  

Service physical examination reports dated in August 1955, 
April 1956, April 1957, April 1959, April 1960, April 1961, 
April 1962, April 1963, April 1964, February 1965, April 
1967, April 1968, May 1969, March 1970, April 1971, and 
January 1972, showed that the veteran's heart was clinically 
evaluated as normal, chest x-rays were negative, and ECGs 
were interpreted as within normal limits.  ECGs conducted in 
April 1962, April 1964, and January 1972, revealed incomplete 
right bundle branch block, sinus bradycardia, infrequent 
premature auricular beats, and 
non-specific T waves.

A September 1972 VA examination report noted that the 
veteran's cardiovascular system was within normal limits.  

A July 1973 VA examination report showed that the veteran's 
heart was not enlarged and there was a normal rhythm with no 
murmurs and no bruits heard.  
The ECG revealed sinus bradycardia.  The interpreter noted 
that the ECG was normal.  The VA examiner provided a 
diagnosis of normal ECG with no cardiac symptoms at that 
time. 

Evidence associated with the claims file after the Board's 
last final denial in October 1973 follows.  

Mercy Medical Center records dated from March 2001 to May 
2001 show that the veteran complained of "chest heaviness," 
pain, lightheadedness, and diaphoresis.  R.P., D.O. reported 
that the veteran denied that he was aware that he had any 
cardiac disease.   Based on an examination of the veteran, 
Dr. R.P. noted an impression of exertional chest pressure, 
rule out myocardial infarction.  The Mercy records include an 
ECG that was not interpreted by a physician.  The ECG noted 
that the study revealed abnormal findings that included 
possible arrhythmia, right axis deviation, right bundle 
branch block, and borderline low voltage in frontal leads.  
Mercy records show that based on another examination of the 
veteran, J.S., M.D. provided the following diagnoses:  near 
syncope, etiology to be determined; atrial fibrillation, 
bifascicular block on ECG, nonsustained ventricular 
tachycardia, diabetes mellitus type 2, and hypertension.  

Records from F.A., M.D. (cardiologist) show that the veteran 
underwent several tests in connection with a near syncopal 
episode in March 2001.  Based on the examination results, Dr. 
F.A. provided an assessment of near syncope.  Dr. F.A. added 
that the possibly etiologies included vasovagal episode and 
sick sinus syndrome considering that the veteran had 
bifascicular block on his ECG.  Dr. F.A. also noted an 
assessment of ventricular tachyarrhythmia.  Dr. F.A. added 
that the etiology could be ischemia or cardiomyopathy.  
Lastly, Dr. F.A. noted that the vasovagal episode could be 
some autonomic neuropathy from diabetes mellitus.  

A VA treatment record dated in July 2001 shows that based on 
an examination of the veteran, R.P., M.D. noted an assessment 
of intermittent atrial fibrillation.  Dr. R.P. indicated that 
the veteran reported that the onset of his atrial 
fibrillation occurred in 1961.  Dr. R.P. then concluded that 
the veteran's current atrial fibrillation "may be service 
connected if records verify." 

Wright Patterson Air Force Base Medical Center ("WPAFBMC") 
records dated from August 1972 to August 2004 noted several 
findings.  In particular, the records show that the veteran 
complained of episodes of difficult breathing in June 1976.  
The radiograph report noted that an x-ray of the chest 
revealed no active disease.  A June 1976 record noted that an 
ECG revealed sinus bradycardia and nonspecific STT changes.  
An October 1977 record showed that the veteran complained of 
heart palpitations.  The examiner noted an assessment of 
premature beats etiology unknown.  An October 1977 record 
showed that an ECG was interpreted as within normal limits.  
An August 1978 consultation record noted that the veteran had 
a history of palpitations associated with anxiety.  A Holter 
monitor report noted a normal study.  The findings included 
single premature ventricular contraction and occasional 
premature atrial contractions.  

An August 1981 radiograph report noted that the veteran 
complained of shortness of breath and that an x-ray of the 
chest revealed no interval change from June 1976.  An August 
1981 record showed that an ECG was interpreted as revealing 
sinus bradycardia, otherwise normal and no arrhythmia.  A 
November 1981 consultation sheet noted that the veteran had 
had paroxysmal atrial palpitation for the past two years and 
recently documented atrial fibrillation in "ETR."  A 
November 1981 record noted that an ECG revealed atrial 
fibrillation with ventricular response.  An April 1984 Holter 
report noted diagnoses of sinus rhythm with sinus arrhythmia, 
frequent premature atrial contractions with brief runs of 
supraventricular tachycardia, and occasional premature 
ventricular contractions, predominantly unifocal.  A May 1988 
radiograph report noted that an x-ray of the chest revealed 
no evidence of acutecardiopulmonary disease.  

An October 2000 Holter report noted the presence of 
paroxysmal atrial fibrillation and symptoms not associated 
with any significant arrhythmias different than the baseline, 
otherwise normal Holter.  A December 2003 radiograph report 
shows that the interpreter noted that the chest x-ray 
revealed no acute cardiopulmonary abnormalities.  A July 2004 
radiograph report shows that interpreter D.B., M.D. reported 
that the chest x-ray revealed no radiographic evidence of 
acute cardiopulmonary disease.  Additionally, WPAFBMC records 
also noted findings of incomplete right bundle branch block, 
normal sinus rhythm, premature atrial complexes, occasional 
premature atrial contraction, nonspecific S-T abnormality, 
and left axis deviation.

The March 2002 VA examination report shows that the examiner 
discussed the veteran's medial history with the veteran.  The 
examiner also noted that he reviewed the veteran's medical 
records.  The examiner discussed the results from the current 
examination of the veteran.  The examiner concluded that he 
could not establish any problem that was currently present 
that was present in 1961.  The examiner noted that the 
veteran did have the right bundle branch block, but he noted 
that it was his opinion that the right bundle branch block 
was not a pathological entity and might well be congenital.  
The examiner indicated that if the veteran currently had 
sinus bradycardia (and he added that the veteran probably had 
sinus bradycardia in 1964), he cautioned that sinus 
bradycardia might be due to multiple factors.  The examiner 
noted that in view of the veteran's exercising, he could not 
establish whether the sinus bradycardia was physiological for 
him or due to any other extraneous factors.  The examiner 
observed that the veteran appeared in satisfactory condition 
for his age.  

The examiner maintained that it was his opinion that the 
veteran's right bundle branch block was not a pathological 
process and had probably been present all of the veteran's 
adult life.  The examiner indicated that he was unable to 
establish whether the veteran's sinus bradycardia had been 
present 40 years ago.  The examiner noted that the symptoms 
that the veteran complained of at the examination were not 
pathological.  The examiner contended that the condition the 
veteran had in 1961 was a separate entity and his right 
bundle branch block was probably present all of his adult 
life, but the examiner noted that he could not prove that 
conclusion.  The examiner opined that the veteran's current 
condition was not due to his first manifestation of the 
incidents that occurred during his military service.  The 
examiner maintained that he was "unable to establish a 
direct cause and effect as the problem that occurred while in 
the service posed the problem that is present at this time." 

The examiner diagnosed the following:  paroxysmal atrial 
fibrillation (the examiner added that the veteran was in 
sinus bradycardia at the examination); right bundle branch 
block, congenital; and bifascicular block, which the examiner 
noted was present now, but was not present 40 years ago (the 
examiner added that he did not know when this occurred).  

Under the old definition for new and material evidence, the 
veteran need only present new and material evidence that 
ought to be considered in order to fairly decide the merits 
of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)  
The Board finds that the Mercy Medical Center records, Dr. 
F.A.'s records, the July 2001 VA treatment record, WPAFBMC 
records, and the March 2002 VA examination report, all 
constitute new and material evidence.  These records were not 
previously before agency decisionmakers and these records 
bear directly and substantially on the question of whether 
the veteran has a current heart disability that is related to 
his military service.  The evidence is neither cumulative nor 
redundant and in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a cardiac abnormality.  Accordingly, having 
determined that new and material evidence has been submitted, 
the claim is reopened and the Board will proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record after ensuring that the duty to assist the veteran has 
been satisfied.  


IV.	Service Connection

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  As noted earlier, the RO reopened the veteran's 
claim and denied the claim on the merits.  The veteran was 
provided with notice of VA's statutory obligations under the 
VCAA, including the delegation of responsibility in procuring 
the evidence necessary to substantiate the claim, and he was 
advised of the elements required to establish service 
connection for a claimed disability.  The RO also obtained a 
medical opinion in March 2002 on the etiology of any cardiac 
abnormality found on examination on the basis of Dr. R.P.'s 
July 2001 assertion that the veteran's current atrial 
fibrillation "may be service connected if records verify."  
The RO obtained treatment records identified by the veteran 
from Mercy Medical Center, Dr. F.A., and WPAFBMC.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
For the foregoing reasons, the Board finds that VA has 
fulfilled its duties to notify and assist the veteran in 
substantiating his claim of entitlement to service connection 
for a cardiac abnormality.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Accordingly, the Board will 
proceed with a decision on the merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The service medical records show that several cardiac 
abnormalities were identified by ECG during the veteran's 
service.  At that time, it was the opinion of service 
examiners that despite the discovery of an incomplete right 
bundle branch block, sinus bradycardia, infrequent premature 
auricular beats, sinus arrhythmia, right-sided 
intraventricular conduction defect, and non-specific T waves, 
the ECGs were nevertheless within normal limits.  The service 
examiners diagnosed no organic heart disease in connection 
with the ECG findings.  

Post-service medical records show that organic heart disease 
did not manifest to a compensable degree within one year 
after the veteran's separation from service, nor has the 
veteran been diagnosed with an organic heart disease at any 
time thereafter.  The March 2002 VA examiner diagnosed no 
organic heart disease after review of the veteran's medical 
records and examination of the veteran.  The VA examiner 
contended that the symptoms that the veteran complained of at 
the examination were not pathological.  The VA examiner also 
found that the right bundle branch block was more likely 
congenital.  The Board notes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes 
unless such defect was subject to superimposed disease or 
injury during military service.  38 C.F.R. § 3.303(c) (2004); 
VAOPGCPREC 82-90.  

Thus, despite ECG findings of several cardiac abnormalities, 
the evidence shows that the veteran has not been diagnosed 
with an organic heart disease.  Consequently, the veteran is 
not currently diagnosed with a heart disability.  Entitlement 
to service-connected benefits is specifically limited to 
cases where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the 
absence of proof of a present disability there can be no 
valid claim).  Accordingly, service connection for a cardiac 
abnormality, to include paroxysmal atrial fibrillation and 
sinus bradycardia is not warranted.

In reaching this conclusion, the Board acknowledges that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim; therefore, that doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990)


ORDER

Service connection for a cardiac abnormality, to include 
paroxysmal atrial fibrillation and sinus bradycardia is 
denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


